Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the *681Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting possession of a weapon. The correction officer who authored the misbehavior report testified that he was performing a routine search of petitioner’s single-occupancy room when he found a homemade weapon secreted behind an access panel over the sink. The weapon was fashioned out of a razor blade that had been melted into the handle of a plastic utensil.
The detailed misbehavior report and the testimony of the correction officer who authored it constitute substantial evidence of petitioner’s guilt (see, Matter of Ellington v Goord, 290 AD2d 919, 920). Petitioner’s testimony that the area behind the access panel was equally accessible to the inmate housed in the adjacent room was refuted by the Hearing Officer’s personal inspection of both rooms. Hence, there was no evidence to undermine the general inference that contraband found within an area under an inmate’s direct control is in that inmate’s possession even though access to the area may not be exclusive (see, Matter of Jackson v Selsky, 288 AD2d 802). Petitioner’s denial of any knowledge of the weapon presented an issue of credibility for resolution by the Hearing Officer. The remaining contentions raised by petitioner have been examined and found to be without merit.
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.